Title: From Thomas Jefferson to James McHenry, 28 March 1791
From: Jefferson, Thomas
To: McHenry, James



Dear Sir
Philadelphia Mar. 28. 1791.

Having sent your letters to Mr. Short with a desire that he will, as far as is right, patronize the applications which shall be made to the minister on your demand, instead of destroying your first letter to Messrs. Le Couteulx, I have thought it better to return it to you, in proof that your desires have been complied with.—A murder of some friendly Indians a little beyond Fort Pitt is likely to defeat our efforts to make a general peace, and to render the combination in war against us more extensive. This was done by a party of Virginians within the limits of Pennsylvania.—The only news from Europe interesting to us is that the Brit. Parl. is about to give free storage to American wheat carried to Engld. in British bottoms for re-exportation. In this case we must make British bottoms lading with wheat, pay that storage here, in the form of a duty, and give it to American bottoms lading with the same article, in order not only to keep our vessels on a par as to transportation of our own produce, but to shift the meditated advantage into their scale. At least so say I.—I am with great esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson

